Citation Nr: 0713890	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-11 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee patellofemoral syndrome.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The service-connected left knee patellofemoral syndrome 
is manifested by complaints of constant pain with minimal 
objective findings.  There is no objective instability or 
limitation of motion.  

2.  The service-connected right knee patellofemoral syndrome 
is manifested by complaints of constant pain with minimal 
objective findings.  There is no objective instability or 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.59 and Codes 5003, 5019 
(2006).  

2.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.59 and Codes 5003, 5019 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claims for higher initial ratings; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
wording of the VCAA notice adequately informed the claimant 
that he should provide any evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  In August 2003, the veteran 
stated that he did not have any medical evidence from 
civilian sources and identified his VA records for the RO to 
obtain.  At his July 2005 RO hearing, the veteran reaffirmed 
that he did not have any additional evidence.  He 
acknowledged that he had once seen a private doctor, but 
could not recall his name and did not feel that the doctor 
would provide supporting evidence.  Although the notice was 
delivered to the veteran after the initial denial of the 
claims, the AOJ subsequently readjudicated each based on all 
the evidence in November 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The veteran was not notified about disability ratings or 
effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran was 
not prejudiced.  He was notified that he could appeal the 
rating of his disability and promptly did so.  The effective 
date was the day after he left active service, the earliest 
possible effective date allowed by law.  38 U.S.C.A. § 5110 
(West 2002).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  In reviewing the appeal of the initial 
rating, the Board has considered all evidence of record, 
including the service medical records, the March 2002 
pre-discharge examination, the VA clinical records, the 
report of the March 2005 VA examination, and the sworn 
testimony of the veteran and his wife.  

The veteran's service-connected knee disabilities are 
currently rated by analogy to bursitis and assigned a 10 
percent rating for each.  38 C.F.R. § 4.20.  This is the 
maximum rating assignable for bursitis.  38 C.F.R. § 4.71a, 
Codes 5003, 5019.  A higher rating might be assigned under 
the criteria for rating the knee joint, if those criteria are 
met.  

It has been argued that the veteran has knee pain which is 
compensable under 38 C.F.R. § 4.59.  That regulation calls 
for the minimum compensable evaluation for a joint affected 
by pain.  The current 10 percent evaluation meets the 
standard set forth in the regulation for a minimum 
compensable evaluation.  The regulation does not provide for 
a higher or additional rating.  Here, again, we must look to 
the various criteria for rating the knee joint.  

There is no history of a fracture or bone injury.  X-ray 
studies and magnetic resonance imaging have been done.  
However, there is no evidence of impairment of the femur with 
knee disability ratable under diagnostic code 5255.  
Similarly, there is no evidence of impairment of the tibia or 
fibula, ratable under diagnostic code 5262.  

There is no evidence of ankylosis of the knee joint or any 
analogous limitation of motion.  The ranges of motion 
demonstrated on the March 2002 and March 2005 VA examinations 
preclude ankylosis and rating under diagnostic code 5256.  

There is no evidence of recurrent subluxation or lateral 
instability, which could be assigned an additional rating 
under diagnostic code 5257.  Drawer and McMurray's tests were 
normal on the March 2002 VA examination.  On the March 2005 
VA examination, the knees were stable; the cruciate and 
collateral ligaments were intact; and, there were negative 
Lachman and pivot shift tests.   

Arthroscopy in service was negative.  None of the examiners 
has found dislocation of a semi-lunar cartilage (meniscus) 
ratable under diagnostic code 5258.  

Rating under diagnostic code 5259 would not provide a higher 
evaluation and there is no evidence that a semi-lunar 
cartilage (meniscus) has been removed.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2006).  

On the March 2002 examination, flexion went to 120 degrees, 
bilaterally, at which point, it was limited by pain.  On the 
March 2005 VA examination, the veteran's knees flexed to 140 
degrees and there was no pain on range of motion testing.  
Neither the VA examination reports, nor any of the service 
department or VA clinical records, show a limitation to 
approximately 30 degrees, which would be needed to support a 
20 percent rating.  

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2006).

The next higher rating under this code requires that the leg 
cannot be straightened, but that straightening or extension 
be limited to 15 degrees from the straight or 0 degree 
position.  On the March 2002 examination, extension went to 
the 0 degree or straight leg position.  On the March 2005 VA 
examination, the veteran could fully extend his knees and 
then go another 5 degrees beyond the 0 degree position.  None 
of the service department or VA clinical records show a 
limitation of extension.  Once again, the VA examination 
reports demonstrate that the veteran does not have a 
limitation of extension that would approximate the 
requirements for a higher, 20 percent rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  
These factors were addressed in both VA examinations.  On the 
March 2002 VA examination, the examiner reported that the 
range of motion was affected by pain, but not by weakness, 
fatigue, lack of endurance, or incoordination.  When the 
veteran was examined in March 2005, the examiner noted that 
there was no additional limitation of motion on repetitive 
use.  The examiner fully described the veteran's knee 
function, which did not include any of the factors noted in 
Section 4.40 or Section 4.45.  

While the veteran may feel that his service-connected knee 
syndrome disables him to such an extent that it warrants a 
higher rating, the objective findings of the trained medical 
personnel are substantially more probative in determining 
whether any applicable criteria for a higher rating have been 
met.  In this case, the medical findings indicate that the 
service-connected knee disabilities do not approximate any 
applicable criteria for a higher evaluation.  As the examiner 
concluded in March 2005, the veteran has subjective pain, 
which is not unheard of with this syndrome, but objective 
findings are minimal.  The medical reports constitute a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time has 
either service-connected knee disability exceeded the 
criteria for the current 10 percent evaluation.  



Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in April 2004), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 10 percent for a 
left knee patellofemoral syndrome is denied.  

An initial disability rating in excess of 10 percent for a 
right knee patellofemoral syndrome is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


